 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   D’RON BOTTS,                             Case No. CV 19-09161 DMG (RAO)
12                       Petitioner,
13          v.                                JUDGMENT
14   STATE,
15                       Respondent.
16

17         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
18   without prejudice for the reasons set forth in the related Order Summarily Dismissing
19   Successive Petition for Writ of Habeas Corpus for Lack of Jurisdiction and Denying
20   Certificate of Appealability.
21

22   DATED: November 8, 2019
23
                                           DOLLY M. GEE
24                                         UNITED STATES DISTRICT JUDGE
25

26

27

28
